Citation Nr: 0217808	
Decision Date: 12/10/02    Archive Date: 12/18/02	

DOCKET NO.  01-04 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for an upper respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1944 to February 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.


FINDING OF FACT

The veteran does not currently have an upper respiratory 
disorder that is related to active service.


CONCLUSION OF LAW

An upper respiratory disorder was not incurred in or 
aggravated during the veteran's active service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record 
reflects that the veteran and his representative have been 
provided with a statement of the case and supplemental 
statement of the case, as well as letters regarding 
development of evidence in the veteran's claim, including 
a March 2001 letter notifying the veteran regarding the 
VCAA.  These documents have informed the veteran and his 
representative of the governing legal criteria, the 
evidence necessary to substantiate the veteran's claim, 
obligations regarding the development of that evidence 
under the VCAA, the evidence considered, and the reasons 
for the denial of his claim.  In essence the matter of 
"which information and evidence, if any, that the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant" has been addressed.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran's service medical 
records and post service VA and private treatment records 
have been obtained.  The veteran has indicated that he 
does not desire a personal hearing.  Therefore, it is 
concluded that the VA has complied with the VCAA and the 
Board may now proceed without prejudice to the veteran, 
because there is no indication that any further 
notification or development could be undertaken that has 
not already been accomplished.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Service connection may be established for a disability 
resulting from personal injury suffered or a disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line 
of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

An October 1944 service hospital record reflects a final 
diagnosis that includes nasal pharyngitis, acute.  
Remaining service medical records are silent for 
complaint, finding, or treatment regarding any upper 
respiratory disability.

The reports of VA examinations, dated in December 1945, 
September 1946, and July 1947, reflect that on examination 
the veteran's respiratory system was normal.  A private 
hospital discharge summary, relating to a period of 
hospitalization from April to July 1947, reflects that no 
respiratory disabilities were noted.  VA hospital 
discharge summaries, relating to periods of 
hospitalization from March to June 1950, July to August 
1950, and February to March 1951, reflect that no 
respiratory disorders were noted.

The first finding of a chronic respiratory disorder 
appears in the diagnoses associated with a period of 
hospitalization from December 1951 to February 1952.  The 
diagnoses included chronic bronchitis, improved.

A VA hospital discharge summary, relating to a period of 
hospitalization from November 1973 to January 1974, 
reflects diagnoses including upper respiratory infection.  
A June 1993 VA treatment record reflects the veteran's 
problems as including bronchial asthma.  A January 2000 
private treatment record reflects diagnoses including 
pulmonary fibrosis.

The veteran has offered his statements indicating his 
belief that he has a currently manifested upper 
respiratory disorder that is related to active service 
because it had its onset in active service.  While he is 
qualified to report symptoms that he experiences, he is 
not qualified, as a layperson, to offer a medical 
diagnosis or medical etiology for symptoms he reports.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, his statements regarding etiology or diagnosis 
will not be accorded any probative weight.

On the basis of the evidence of record, there is no 
competent medical evidence indicating that the veteran had 
any chronic upper respiratory disorder during his active 
service.  The competent medical evidence reflects that 
chronic bronchitis was first diagnosed during the 
veteran's hospitalization from December 1951 to February 
1952.  Further, the competent medical evidence indicates 
that he did not have a chronic respiratory disorder during 
his active service or during the years following his 
active service until the hospitalization beginning in 
December 1951.  Rather, the competent medical evidence 
indicates that the veteran's respiratory system was normal 
for several years immediately following his active service 
and there is no competent medical evidence that relates 
any currently diagnosed upper respiratory disorder to his 
active service.  Therefore, in light of competent medical 
evidence reflecting that his respiratory system was normal 
for several years immediately following his active service 
and competent medical evidence indicating that a chronic 
respiratory disorder was first diagnosed in late 1951, 
early 1952, a preponderance of the evidence is against a 
finding that any currently manifested upper respiratory 
disorder is related to active service.



ORDER

Service connection for an upper respiratory disorder is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

